Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2007

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1472




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Williams" (2007). 2007 Decisions. Paper 570.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/570


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-314                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1472

                           UNITED STATES OF AMERICA

                                              v.

                                DERRICK WILLIAMS,

                                        Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 94-cr-00462)
                      District Judge: Honorable Berle M. Schiller
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  July 19, 2007

           Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES.

                                (Filed August 17, 2007)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Derrick Williams appeals the District Court’s orders denying his motion to modify

his sentence under 18 U.S.C. § 3582(c)(2) and his motion for reconsideration. In 1995,

Williams pled guilty to violations of 21 U.S.C. § 841(a) and 18 U.S.C. § 924 in

connection with several drug trafficking arrests. He was sentenced as a career offender to
270 months in prison. After several unsuccessful challenges to his conviction and

sentence, Williams filed the instant motion for modification of his sentence pursuant to 18

U.S.C. § 3582(c). The District Court denied the motion as well as Williams’s motion for

reconsideration. Williams filed a timely notice of appeal.

       Williams argues that his sentence should be modified based on Amendment 591 of

the Sentencing Guidelines. Amendment 591 changed the language of U.S.S.G. §§

1B1.1(a) and 1B1.2(a) which are used to determine the guideline to be applied to the

offense of conviction. See United States v. Diaz, 245 F.3d 294, 301-02 (3d Cir. 2001).

We agree with the District Court that Amendment 591 is not applicable to Williams

because he was sentenced as a career offender. The offense level and criminal history for

a career offender are determined using U.S.S.G. § 4B1.1.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                             2